Exhibit 10.34

AMIS HOLDINGS, INC.

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (the “Agreement”) is made as of by and between
AMIS Holdings, Inc., a Delaware corporation (the “Company”), and
                                         (the “Indemnitee”).

WHEREAS, the Company and the Indemnitee recognize the difficulty in obtaining
directors’ and officers’ liability insurance, the cost of such insurance and the
limited scope of coverage of such insurance;

WHEREAS, the Company and the Indemnitee further recognize the substantial
increase in corporate litigation in general, subjecting officers and directors
to expensive litigation risks at the same time as the availability and coverage
of liability insurance has been severely limited;

WHEREAS, the Indemnitee does not regard the current protection available as
adequate under the present circumstances, and the Indemnitee and other officers
and directors of the Company may not be willing to continue to serve as officers
and directors without additional protection; and

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as the Indemnitee, to serve as officers and
directors of the Company and to indemnify its officers and directors so as to
provide them with the maximum protection permitted by law.

NOW, THEREFORE, the Company and the Indemnitee hereby agree as follows:

1. Contractual Indemnity. In addition to any indemnification provisions of the
Amended and Restated Certificate of Incorporation and Amended and Restated
Bylaws of the Company, the Company hereby agrees, subject to the limitations of
Sections 2 and 5 hereof:

(a) To indemnify, defend and hold Indemnitee harmless to the greatest extent
possible under applicable law from and against any and all judgments, fines,
penalties, amounts paid in settlement and any other amounts reasonably incurred
or suffered by Indemnitee (including attorneys’ fees) if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, and, with respect to any criminal
action or proceeding, had no reasonable cause to believe Indemnitee’s conduct
was unlawful, in connection with any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative,
including an action by or in the right of the Company, to which Indemnitee is,
was or at any time becomes a party, or is threatened to be made a party, by
reason of the fact that Indemnitee is, was or at any time becomes a director,
officer,



--------------------------------------------------------------------------------

employee or agent of the Company or is or was serving or at any time serves at
the request of the Company as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise (collectively
referred to hereafter as a “Claim”), whether or not arising prior to the date of
this Agreement.

(b) To pay any and all expenses reasonably incurred by Indemnitee in defending
any Claim or Claims (including reasonable attorneys’ fees and expenses and other
reasonable costs of investigation and defense), as the same are incurred and in
advance of a final judicial determination (as to which all rights of appeal
therefrom have been exhausted or lapsed) (the “Final Judicial Determination”) of
any such Claim or Claims, upon receipt of a written undertaking by or on behalf
of Indemnitee (which shall be unsecured and shall not bear interest) to
reimburse such amounts if a Final Judicial Determination determines that
Indemnitee (i) is not entitled to be indemnified by the Company under this
Agreement, and (ii) is not entitled to be indemnified by the Company under the
Amended and Restated Certificate of Incorporation or the Amended and Restated
Bylaws of the Company.

(c) The termination of any action or proceeding by judgment, order, settlement,
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that (i) Indemnitee did not act in good faith and
in a manner which Indemnitee reasonably believed to be in the best interests of
the Company, or (ii) with respect to any criminal action or proceeding,
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.

 

-2-



--------------------------------------------------------------------------------

2. Limitations on Contractual Indemnity. Indemnitee shall not be entitled to
indemnification or advancement of expenses under Section 1:

(a) if a court of competent jurisdiction, by a Final Judicial Determination,
shall determine that (i) the Claim or Claims in respect of which indemnity is
sought arise from Indemnitee’s fraudulent, dishonest or willful misconduct, or
(ii) such indemnity is not permitted under applicable law;

(b) on account of any suit in which judgment is rendered for an accounting of
profits made from the purchase or sale by Indemnitee of securities of the
Company in violation of the provisions of Section 16(b) of the Securities
Exchange Act of 1934 and amendments thereto or similar provisions of any
federal, state or local statutory law;

(c) for any acts or omissions or transactions from which Indemnitee may not be
relieved of liability under the Delaware General Corporation Law; or

(d) with respect to proceedings or claims initiated or brought voluntarily by
Indemnitee and not by way of defense, except (i) with respect to proceedings
brought in good faith to establish or enforce a right to indemnification under
this Agreement or any statute, law or other agreement, or (ii) at the Company’s
discretion, in specific cases if the Board of Directors of the Company has
approved the initiation or bringing of such suit; or

(e) for expenses or liabilities of any type whatsoever (including, but not
limited to, judgments, fines, ERISA excise taxes or penalties, and amounts paid
in settlement) which have been paid directly to Indemnitee by an insurance
carrier under a policy of liability insurance maintained by the Company;

(f) for any expenses incurred by the Indemnitee with respect to any proceeding
instituted by Indemnitee to enforce or interpret this Agreement, if a court of
competent jurisdiction determines that the material assertions made by the
Indemnitee in such proceeding were not made in good faith or were frivolous.

Notwithstanding any limitations set forth in this Section 2 regarding the
Company’s obligation to provide indemnification, Indemnitee shall be entitled
under Section 4 to receive expense advances hereunder with respect to any such
Claim unless and until a court having jurisdiction over the Claim shall have
made a Final Judicial Determination that Indemnitee has engaged in acts,
omissions or transactions for which Indemnitee is prohibited from receiving
indemnification under this Section 2.

3. Continuation of Contractual Indemnity. Subject to the termination provisions
of Section 12, all agreements and obligations of the Company

 

-3-



--------------------------------------------------------------------------------

contained herein shall continue for so long as Indemnitee shall be subject to
any possible action, suit, proceeding or other assertion of a Claim or Claims.

4. Expenses; Indemnification Procedure. The Company shall advance all expenses
incurred by Indemnitee in connection with the investigation, defense, settlement
or appeal of any civil or criminal action or proceeding referenced in Section 1
hereof (but not amounts actually paid in settlement of any such action or
proceeding). Indemnitee hereby undertakes to repay such amounts advanced if, and
to the extent that, a Final Judicial Determination determines that Indemnitee is
not entitled to be indemnified by the Company as authorized hereby. The advances
to be made hereunder shall be paid by the Company to Indemnitee within twenty
(20) days following delivery of a written request therefore by Indemnitee to the
Company.

5. Notification and Defense of Claim. If any action, suit, proceeding or other
Claim is brought against Indemnitee in respect of which indemnity may be sought
under this Agreement:

(a) Indemnitee will promptly notify the Company in writing of the commencement
thereof, and the Company and any other indemnifying party similarly notified
will be entitled to participate therein at its own expense or to assume the
defense thereof and to employ counsel reasonably satisfactory to Indemnitee
provided however, that failure to provide such notice in accordance with this
Section 2(a) shall not affect Indemnitee’s rights to receive any expenses or
expense advances hereunder unless and except to the extent that the Company did
not otherwise learn of such Claim and such failure of Indemnitee to provide such
notice results in the forfeiture by the Company of substantial rights and
defenses. Notice to the Company shall be directed to the Chief Executive Officer
of the Company at the address shown on the signature page of this Agreement (or
such other address as the Company shall designate in writing to Indemnitee).
Notice shall be deemed received three (3) business days after the date
postmarked if sent by domestic certified or registered mail, properly addressed;
otherwise notice shall be deemed received when such notice shall actually be
received by the Company. If the Company does not assume the defense of a Claim
or the Indemnitee reasonably determines that there may be a conflict between the
positions of the Company in conducting the defense or a Claim, the counsel to
Indemnitee shall be entitled to conduct the defense as reasonably determined by
such counsel to be necessary or desirable to protect the interests of the
Indemnitee and the Company shall not have the right to assume the defense of
such Claim and the reasonable fees and expenses of such counsel to the
Indemnitee shall be borne by the Company upon delivery to the Company of the
undertaking referred to in subparagraph (b) of Section 1. However, in no event
will the Company be obligated to pay the fees or expenses of more than one firm
of attorneys representing Indemnitee and any other agents of the Company in
connection with any one Claim or separate but substantially similar or related
Claims in the same jurisdiction arising out of the same general allegations or
circumstances, unless

 

-4-



--------------------------------------------------------------------------------

Indemnitee reasonably determines that representation of Indemnitee and other
agents of the Company by the same firm of attorneys would present a conflict of
interest that materially prejudices the interests of Indemnitee.

(b) The Company shall not be liable to indemnify Indemnitee for any amounts paid
in settlement of any Claim effected without the Company’s written consent, and
the Company shall not settle any Claim in a manner which would impose any
penalty or limitation on Indemnitee or require the admission of guilt or
responsibility without Indemnitee’s written consent; provided, however, that
neither the Company nor Indemnitee will unreasonably withhold its consent to any
proposed settlement and, provided further, that if a claim is settled by the
Indemnitee with the Company’s written consent, or if there is a Final Judicial
Determination for the plaintiff in connection with the Claim by a court of
competent jurisdiction, the Company shall indemnify and hold harmless Indemnitee
from and against any and all losses, costs, expenses and liabilities incurred by
reason of such settlement or judgment.

(c) Indemnitee shall give the Company such information in the possession of, or
reasonably obtainable by, Indemnitee, and cooperation as it may reasonably
obtainable by, Indemnitee, and cooperation as it may reasonably require and as
shall be within Indemnitee’s power and control.

(d) Any indemnification provided for in Section 1 shall be made no later than
forty-five (45) days after receipt of the written request of Indemnitee. If a
Claim under this Agreement, under any statute, or under any provision of the
Company’s Amended and Restated Certificate of Incorporation or Amended and
Restated Bylaws providing for indemnification, is not paid in full by the
Company within forty-five (45) days after a written request for payment thereof
has first been received by the Company, Indemnitee may, but need not, at any
time thereafter bring an action against the Company to recover the unpaid amount
of the claim and, subject to Section 13 of this Agreement, Indemnitee shall also
be entitled to be reimbursed for the expenses (including attorneys’ fees) of
bringing such action. It shall be a defense to any such action (other than an
action brought to enforce a claim for expenses incurred in connection with any
action or proceeding in advance of its final disposition) that Indemnitee has
not met the standards of conduct which make it permissible under applicable law
for the Company to indemnify Indemnitee for the amount claimed but the burden of
proving such defense shall be on the Company, and Indemnitee shall be entitled
to receive interim payments of expenses pursuant to Section 4 unless and until
there is a Final Judicial Determination. It is the parties’ intention that if
the Company contests Indemnitee’s right to indemnification, the question of
Indemnitee’s right to indemnification shall be for the court to decide, and
neither the failure of the Company (including its Board of Directors, any
committee or subgroup of the Board of Directors, independent legal counsel, or
its stockholders) to have made a determination that indemnification of
Indemnitee is proper in the circumstances because Indemnitee has met the
applicable standard of conduct required by

 

-5-



--------------------------------------------------------------------------------

applicable law, nor an actual determination by the Company (including its Board
of Directors, any committee or subgroup of the Board of Directors, independent
legal counsel, or its stockholders) that Indemnitee has not met such applicable
standard of conduct, shall create a presumption that Indemnitee has or has not
met the applicable standard of conduct.

(e) If, at the time of the receipt of a notice of a Claim, the Company has
director and officer liability insurance in effect, the Company shall give
prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all necessary or desirable action to cause such insurers
to pay, on behalf of the Indemnitee, all amounts payable as a result of such
proceeding in accordance with the terms of such policies, provided however, that
nothing contained in this Section 5(e) shall excuse the Company from its
obligations to pay expenses or expense advanced to Indemnitee as provided
herein.

6. Scope. Notwithstanding any other provision of this Agreement, the Company
hereby agrees to indemnify the Indemnitee against any Claim to the fullest
extent permitted by law, notwithstanding that such indemnification is not
specifically authorized by the other provisions of this Agreement, the Company’s
Amended and Restated Certificate of Incorporation, the Company’s Amended and
Restated Bylaws or by statute. In the event of any change, after the date of
this Agreement, in any applicable law, statute or rule which expands the right
of a Delaware corporation to indemnify a member of its board of directors, an
officer or other corporate agent, such changes shall be, ipso facto, within the
purview of Indemnitee’s rights and Company’s obligations, under this Agreement.
In the event of any change in any applicable law, statute, or rule which narrows
the right of a Delaware corporation to indemnify a member of its Board of
Directors, an officer, or other corporate agent, such changes, to the extent not
otherwise required by applicable law to be applied to this Agreement, shall have
no effect on this Agreement or the parties’ rights and obligations hereunder.

7. Partial Indemnification. Partial Indemnification. If Indemnitee is entitled
under any provision of this Agreement to indemnification by the Company for some
or a portion of the expenses, judgments, fines or penalties actually or
reasonably incurred by him in the investigation, defense, appeal or settlement
of any civil or criminal action or proceeding, but not, however, for the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion of such expenses, judgments, fines or penalties to which Indemnitee is
entitled.

8. Mutual Acknowledgment. Both the Company and the Indemnitee acknowledge that
in certain instances, Federal law or applicable public policy may prohibit the
Company from indemnifying its directors and officers under this Agreement or
otherwise. The Indemnitee understands and acknowledges that the Company has
undertaken or may be required in the future to undertake with the Securities and
Exchange Commission to submit the question of indemnification to

 

-6-



--------------------------------------------------------------------------------

a court in certain circumstances for a determination of the Company’s right
under public policy to indemnify the Indemnitee.

9. Officer and Director Liability Insurance. The Company may, from time to time,
make the good faith determination whether or not it is practicable for the
Company to obtain and maintain a policy or policies of insurance with reputable
insurance companies providing the officers and directors of the Company with
coverage for losses from wrongful acts, or to ensure the Company’s performance
of its indemnification obligations under this Agreement. Among other
considerations, the Company will weigh the costs of obtaining such insurance
coverage against the protection afforded by such coverage. In all policies of
director and officer liability insurance, the Indemnitee shall be named as an
insured in such a manner as to provide the Indemnitee the same rights and
benefits as are accorded to the most favorably insured of the Company’s
directors, if the Indemnitee is a director; or of the Company’s officers, if the
Indemnitee is not a director of the Company, but is an officer; or of the
Company’s key employees, if the Indemnitee is not an officer or director, but is
a key employee. Notwithstanding the foregoing, the Company shall have no
obligation to obtain or maintain such insurance if the Company determines in
good faith that such insurance is not reasonably available, if the premium costs
for such insurance are disproportionate to the amount of coverage provided, if
the coverage provided by such insurance is limited by exclusions so as to
provide an insufficient benefit, or if the Indemnitee is covered by similar
insurance maintained by a subsidiary or parent of the Company. However, the
Company’s decision whether or not to adopt and maintain such insurance shall not
affect in any way its obligations to indemnify the Indemnitee under this
Agreement or otherwise.

10. Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring the Company to do or fail to do any act in violation of
applicable law. The Company’s inability, pursuant to court order, to perform its
obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable as provided in
this Section 7. If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify the Indemnitee to the fullest extent permitted by any
applicable portion of this Agreement that shall not have been invalidated, and
the balance of this Agreement not so invalidated shall be enforceable in
accordance with its terms.

11. No Restrictions. The rights and remedies of Indemnitee under this Agreement
shall not be deemed to exclude or impair any other rights or remedies to which
Indemnitee may be entitled under the Amended and Restated Certificate of
Incorporation or Amended and Restated Bylaws of the Company, or under any other
agreement, provision of law or otherwise, nor shall anything contained herein
restrict the right of the Company to indemnify Indemnitee in any proper case
even though not specifically provided for in this Agreement, nor shall anything
contained herein restrict Indemnitee’s right to contribution as may be

 

-7-



--------------------------------------------------------------------------------

available under applicable law. The indemnification provided under this
Agreement shall continue as to Indemnitee for any action Indemnitee took or did
not take while serving in an indemnified capacity even though Indemnitee may
have ceased to serve in such capacity.

12. Termination. The Company may terminate this Agreement at any time upon
ninety (90) days written notice, but any such termination will not affect Claims
relating to events occurring prior to the effective date of termination.

13. Attorneys’ Fees. In the event of any litigation or other action or
proceeding to enforce or interpret this Agreement, the prevailing party as
determined by the court shall be entitled to an award of its reasonable
attorneys’ fees and other costs, in addition to such relief as may be awarded by
a court or other tribunal.

14. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and receipted for by the party addressee, on the date of such receipt, or
(ii) if mailed by domestic certified or registered mail with postage prepaid, on
the third business day after the date postmarked. Addresses for notice to either
party are as shown on the signature page of this Agreement, or as subsequently
modified by written notice.

15. Acknowledgment. The Company expressly acknowledges that it has entered into
this Agreement and assumed the obligations imposed on the Company hereunder in
order to induce Indemnitee to serve or to contine to serve the Company, and
acknowledges that Indemnitee is relying on this Agreement in serving or
continuing to serve in such capacity.

16. Construction of Certain Phrases.

(a) “Company.” For purposes of this Agreement, references to the “Company” shall
also include, in addition to the resulting corporation in any consolidation or
merger to which the Company is a party, any constituent corporation (including
any constituent of a constituent) absorbed in consolidation or merger which, if
its separate existence had continued, would have had power and authority to
indemnify its directors, officers, employees or agents, so that if Indemnitee is
or was a director, officer, employee or agent of such constituent corporation,
or is or was serving at the request of such constituent corporation as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, Indemnitee shall stand in the same position
under the provision of this Agreement with respect to the resulting or surviving
corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.

 

-8-



--------------------------------------------------------------------------------

(b) Benefit Plans. References to “fines” contained in this Agreement shall
include any excise taxes assessed on Indemnitee with respect to an employee
benefit plan; and references to “serving at the request of the Company” shall
include any service as a director, officer, employee or agent of the Company
which imposes duties on, or involves services by, such director, officer,
employee or agent with respect to an employee benefit plan, its participants, or
beneficiaries.

17. Counterparts. This Agreement may be executed (including by facsimile) in one
or more counterparts, each of which shall constitute an original and together
shall constitute one instrument.

18. Modification. This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof. All prior
negotiations, agreements and understandings between the parties with respect
thereto are superseded hereby. This Agreement may not be modified or amended
except by an instrument in writing signed by or on behalf of the parties hereto.

19. Subrogationi. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.

20. Consent to Jurisdiction. The Company and the Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding which arises out of
or relates to this Agreement.

21. Governing Law; Binding Effect; Amendment.

(a) This Agreement shall be interpreted and enforced in accordance with the laws
of the State of Delaware applicable to contracts entered into between residents
of Delaware.

(b) This Agreement shall be binding upon Indemnitee and the Company, their
successors and assigns, and shall inure to the benefit of Indemnitee, his heirs,
personal representatives and assigns and to the benefit of the Company, its
successors and assigns.

(c) No amendment, modification, termination or cancellation of this Agreement
shall be effective unless in writing signed by both parties hereto.

[SIGNATURE PAGE FOLLOWS]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

AMIS HOLDINGS, INC. By:       Name:     Title:  

AGREED TO AND ACCEPTED:

 

INDEMNITEE         (address)

 

-10-